Nichols, Justice.
The appeal in this case was originally filed to the Court of Appeals and transferred by that court to this court as an appeal in an interpleader case involving equity. See Adler v. Ormond, 117 Ga. App. 600 (161 SE2d 435). Held:
Under the decision in Sanders v. Carney, 224 Ga. 429, the appeal must be returned to the Court of Appeals inasmuch as the sole issue in the case is which of the two claimants is entitled to the fund paid into the registry of the court and neither claimant sought any equitable relief.

Returned to the Court of Appeals.


All the Justices concur.

Burt & Burt, Donald D. Bentz, for appellant.
Malone, Drake & Malone, Lee & Hitchcock, Farkas, Landau & Davis, Marvin T. Ormond, for appellees.